Citation Nr: 1139437	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  07-20 202	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1. Entitlement to service connection for chronic fatigue syndrome, to include as secondary to the service-connected dermatofibrosarcoma with residual scalp scar.

2. Entitlement to service connection for dermatofibroma of the left leg, due to exposure to herbicides.

3. Entitlement to service connection for a scar of the left leg, as secondary to dermatofibroma of the left leg, claimed as due to exposure to herbicides.

4. Entitlement to service connection for a depressive disorder, to include as secondary to the service-connected dermatofibrosarcoma with residual scalp scar and to the service-connected posttraumatic stress disorder (PTSD).

5. Entitlement to an initial compensable rating for a donor site scar of the left thigh. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from January 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions, dated in April 2006, May 2007, and December 2008, of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the benefits sought on appeal.  

By way of history, the Board notes that by April 2006 rating decision, the RO granted service connection for dermatofibrosarcoma of the scalp and assigned a 100 percent rating, effective from July 13, 2005, and a non-compensable rating, effective from February 24, 2006.  By May 2007 rating decision, a Decision Review Officer (DRO) at the RO granted a 50 percent rating, effective from February 24, 2006, for the service-connected dermatofibrosarcoma, with residual scalp scar; granted service connection for chronic nausea (as secondary to the service-connected dermatofibrosarcoma with residual scalp scar) and assigned a separate 10 percent rating, effective February 24, 2006; granted service connection for the left thigh donor site scar (as secondary to the service-connected dermatofibrosarcoma with residual scalp scar), and assigned a separate non-compensable (0 percent) rating effective from February 24, 2006; and also denied service connection for chronic fatigue, as secondary to the service-connected dermatofibrosarcoma with residual scalp scar, and for a depressive disorder, as secondary to the service-connected dermatofibrosarcoma with residual scalp scar.  In June 2007, the Veteran indicated that he wished to "cancel" the appeals related to the claims for a higher rating for the service-connected dermatofibrosarcoma with residual scalp scar and the claim for a separate rating for chronic nausea.  

By June 2007 rating decision, the RO granted a total rating based on individual unemployability due to service-connected disability (TDIU rating), effective from February 24, 2006.  Thereafter, the Veteran sought service connection for a dermatofibroma of his left leg (claimed as left leg cancer) and for a scar related to the removal of the dermatofibroma of the left leg (claimed left leg cancer).  By December 2008 rating decision, the RO denied service connection for dermatofibroma of the left leg (claimed as left leg cancer) as a result of exposure to herbicides, and also denied service connection for a left leg scar, as secondary to dermatofibroma of the left leg .  By November 2010 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating effective from June 18, 2004, followed by several temporary total ratings, and finally, a 50 rating, effective from January 15, 2010.

In April 2011, the Veteran testified at a Travel Board hearing at the RO, before the undersigned Veterans Law Judge.  The Board notes that at the hearing, there was some confusion with regard to the number of and location of the Veteran's cancer/dermatofibrosarcoma/dermatofibroma sites.  Thus, for clarification purposes, the Board notes that the Veteran's service-connected dermatofibrosarcoma (of the scalp), with a residual scalp scar, resulted from two separate scalp mass excisions, in June 2003 and in March 2005, and was presumptively service-connected based on the Veteran's exposure to herbicides.  Later, the Veteran had two separate skin excisions from the left lower leg - in March 2008 and July 2008 - and the diagnosis in March 2008 was basal cell carcinoma and the diagnosis in July 2008 was dermatofibroma.  Herein, the Veteran seeks service connection for the July 2008 excision/diagnosis of dermatofibroma of the left leg.  It does not appear that the Veteran has separately requested service connection for the basal cell carcinoma removed from the left leg in March 2008; thus, that matter is not before the Board and is referred to the RO for whatever action is deemed appropriate.


FINDINGS OF FACT

1. The competent and probative evidence of record preponderates against a finding that the Veteran has chronic fatigue syndrome related to his active military service, or that it is the result of his service-connected dermatofibrosarcoma with residual scalp scar, on either a causation or aggravation basis.

2. The Veteran served in the Republic of Vietnam during the Vietnam era, and is presumed to have been exposed to herbicide agents.

3. Dermatofibroma is not among the diseases that are presumed to be associated with exposure to Agent Orange or other herbicide agent.

4. The competent and probative evidence of record preponderates against a finding that the Veteran's dermatofibroma of the left leg is related to active service, to include presumed Agent Orange or other herbicide agent exposure therein.

5. The preponderance of the evidence is against a finding that the Veteran's left leg scar had an onset in service, or is otherwise related to active service or to a service-connected disability, on either a causation or aggravation basis. 

6. With consideration of the doctrine of reasonable doubt, the Veteran's PTSD has been medically related to his depression.  

7. With consideration of the doctrine of reasonable doubt, the service-connected donor site scar of the Veteran's left thigh is found to be occasionally painful, but also superficial, well-healed, non-adherent, non-tender to touch, and does not affection his range of motion or function.


CONCLUSIONS OF LAW

1. Claimed chronic fatigue syndrome, was not incurred in or aggravated by service,  and is not shown to be due to, the result of, or aggravated by the service-connected dermatofibrosarcoma with residual scalp scar.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010). 

2. Dermatofibroma of the left leg was not incurred in or aggravated by active service, and is not due to or the result of exposure to herbicides in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3. A left leg scar was not incurred in or aggravated by active military service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

4. Giving the benefit of the doubt to the Veteran, the Board concludes that the Veteran's depressive disorder or depression is related to his service-connected PTSD. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010). 

5. Giving the benefit of the doubt to the Veteran, the Board concludes that the criteria for an initial 10 percent rating for a donor site scar of the left thigh have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7804, 7805 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in December 2005, October 2006, and August 2008 that fully addressed the notice elements and were sent prior to the initial RO decisions in this matter.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The Board also notes that in a letter dated in March 2006, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

Since one appellate issue in this case (entitlement to assignment of an initial compensable rating) is a downstream issue from that of service connection (for which the October 2006 VCAA letter was duly sent), another VCAA notice is not required. VAOPGCPREC 8-2003.  The rating issue is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the rating assigned.  In addition, the Veteran has had ample opportunity to respond and supplement the record and also provided testimony in this matter in April 2011.  He is not prejudiced by this process; notably, he does not allege that notice in this case was less than adequate or that he is prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Board also notes that in the August 2008 VCAA letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  He has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board notes that the Veteran was not scheduled for a VA examination to determine whether dermatofibroma of the left leg was related to service or to herbicide exposure.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post- service treatment for a condition or other possible association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection for dermatofibroma of the left leg, there is competent medical evidence of a current disability.  There is, however, no competent evidence of record (other than the Veteran's lay assertions) showing that either disability may be related to service or to in-service exposure to herbicides.  Although the Veteran has contended that his dermatofibroma of the left leg resulted from exposure to herbicide agents in service, his lay statements alone are not competent evidence to support a finding on a medical question (such as diagnosis or etiology) requiring special experience or special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  VA examinations were conducted in January 2007 and October 2008 (as set forth below), and the Board finds that these examinations included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  Thus, these examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection Claims

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Secondary service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected condition, will be service connected.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

1. Chronic Fatigue Syndrome

The Veteran essentially contends that he has chronic fatigue as a result of his service-connected dermatofibrosarcoma.  

On VA examination in January 2007, the examiner noted the Veteran had no diagnosis established of chronic fatigue syndrome, and none of the criteria of chronic fatigue syndrome were fulfilled.  The diagnoses included no evidence of chronic fatigue syndrome and no evidence of fatigue related to dermatofibrosarcoma.  

The Board finds that the Veteran's claim for service connection for chronic fatigue syndrome fails because there is no competent evidence of record of a diagnosis of chronic fatigue syndrome or of any chronic disability/disorder characterized by fatigue.  As noted above, the VA examiner in 2007 specifically opined that the Veteran does not have chronic fatigue syndrome.  Without a current disability, service connection cannot be granted.  Brammer v. Derwinski, supra.  Although the Veteran is competent to state that he had and has fatigue, he is not competent to enter a diagnosis of chronic fatigue syndrome, as that requires a medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The record reflects the Veteran has relayed various complaints and symptoms as well as his belief that these are related to service-connected dermatofibrosarcoma.  Indeed, he is competent to testify about observable symptoms, such as fatigue.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a lay person, without the appropriate medical training and expertise, the Veteran simply is not competent to provide a probative opinion on a medical matter, to include the diagnosis of a specific disability or the origins of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing Espiritu, supra).  Moreover, as noted above, the VA examiner in 2007 specifically opined that the Veteran's claimed fatigue was not related to his dermatofibrosarcoma.  Simply put, the Veteran's reported chronic fatigue or chronic fatigue syndrome are not shown during service or to be in any other way related to his service or his service-connected dermatofibrosarcoma.  

Given the above, the preponderance of the competent evidence is against the Veteran's claim and service connection for chronic fatigue syndrome is denied.  
Consequently, the benefit-of-the-doubt rule does not apply, and the claim for service connection for chronic fatigue syndrome must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


2. Dermatofibroma of the Left Leg

The Veteran essentially contends that his dermatofibroma of the left leg was due to his exposure to herbicide agents in Vietnam.  

In April 2011, the Veteran testified that (separate from the donor skin graft from his left thigh) he had two skin excisions from the left lower leg.  He testified that both excisions were done in the same year, and that the first skin excision was cancerous and the second one was not.  He testified that he thought that the dermatofibroma of his left leg was related to Agent Orange, similar to his service-connected sarcoma (which was service-connected based on Agent Orange exposure).  Thereafter, as noted above, there was some confusion in the testimony with regard to the number of and location of his cancer/sarcoma/dermatofibroma.  For clarification purposes, herein, the Board will only address the Veteran's claim that the dermatofibroma of the left leg (treated in July 2008) was related to exposure to herbicides.  

For purposes of establishing service connection for disability resulting from herbicide agent exposure (e.g., Agent Orange), a veteran who served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed during such service to a herbicide agent, absent evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  In this case, the Veteran did serve in the Republic of Vietnam during the pertinent period; thus he is presumed to have been exposed to herbicide agents.

Under 38 C.F.R. § 3.309, certain enumerated diseases associated with exposure to certain herbicide agents will be service connected if a veteran is found to have been exposed to such an agent.  While sarcoma is amongst the list of diseases recognized to have an association with herbicide exposure, dermatofibroma is not.  38 C.F.R. § 3.309.  In addition, the Board notes that the VA examiner in 2008 essentially found that dermatofibroma was not a sarcoma.  

The Secretary of VA reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See, e.g., 72 Fed. Reg. 32,395 (Jun. 12, 2007).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process that has been related to exposure to an herbicide agent while in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303;  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board notes that since the Veteran has not been diagnosed with a condition for which the Secretary specifically found a link to herbicide exposure, service connection for his dermatofibroma of the left leg cannot be presumptively granted based on herbicide exposure.  When there is no presumptive service connection available, as is this case, direct service connection can still be established.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303; Combee v. Brown, supra.

In that regard, the Board notes that STRs show no report of or finding of any dermatofibroma.  Post-service, the first notation of dermatofibroma was in VA treatment records dated in July 2008, which showed that the Veteran underwent excision of dermatofibroma from his left leg.  

On VA examination in October 2008, the diagnoses included dermatofibroma of the left buttock/thigh and the area was healing well with no problems; and dermatofibroma on the left inner thigh, and the examiner discussed the benign nature of this with the Veteran and he was to consider whether to have it removed.  The examiner noted that dermatofibroma is not a sarcoma, and is a common cutaneous nodule of unknown etiology that occurs more often in women, and that the lesion frequently develops on the extremities (mostly the lower legs) and is usually asymptomatic.  The examiner noted that soft tissue sarcomas, on the other hand, were malignant (cancerous) tumors that could develop from fat, muscle, nerves, fibrous tissues surrounding the joints, blood vessels, or deep skin tissues.  While the VA examiner did not specifically opine as to whether the Veteran's dermatofibroma was related to service, to include in-service exposure to herbicide agents, the Board notes that, for reasons set forth above, another VA examination and/or opinion is neither warranted nor necessary.

The Board acknowledges the Veteran's contentions and testimony that his dermatofibroma is related to herbicide exposure in service.  While the Veteran is competent to report symptoms and observations, the Board does not find that determining the causation or etiology of dermatofibroma is subject to lay diagnosis.  There is no basis for concluding that a lay person would be capable of discerning whether dermatofibroma is related to service or to in-service herbicide exposure, in the absence of specialized training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra. 

Because there is no evidence of dermatofibroma of the left leg during service or within the initial post-service year, or any competent, or competent medical evidence of record establishing a positive relationship between the Veteran's diagnosed dermatofibroma to military service, to include his presumed herbicide exposure, service connection on a direct basis is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Thus, the Board finds that the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for dermatofibroma of the left leg must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

3. Scar of the Left Leg

The Veteran essentially contends that his scar of the left leg is due to the dermatofibroma (claimed as cancer of the leg) which was removed from his left leg.  

As noted above, 38 C.F.R. § 3.310 provides for service connection for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  In this case, however, as explained above, service connection has not been granted for dermatofibroma of the left leg; thus favorable action on the Veteran's claim for secondary service connection for a left leg scar is not warranted.  

With regard to a direct service connection claim, the Board notes that there is a current disability, as the Veteran has been shown to have a left leg scar which resulted from the left leg excision.  However, the Veteran has not contended, nor have STRs shown, any such left leg scar in service.  Moreover, what is missing from the record is competent evidence showing that the Veteran's left leg scar might be related to active service or to a service-connected disability, on either a causation or aggravation basis. 

The preponderance of the evidence is therefore against the claim of service connection for a scar of the left leg on both a direct basis and as secondary to a dermatofibroma of the left leg.  Consequently, the benefit-of-the-doubt rule does not apply and the claim for service connection for a scar of the left leg must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

4. Depressive Disorder

The Veteran contends he has a depressive disorder related to his service-connected dermatofibrosarcoma.  He has alternatively contended that his depressive disorder is related to his now service-connected PTSD.  

With regard to a current disability, the Board notes that on VA examinations in September 1999 and January 2007, the diagnosis was depressive disorder.  Thereafter, the Veteran's only psychiatric diagnosis noted in both VA treatment records and on VA examinations was PTSD, which was associated with his depression.  Thus, he has a current disability.  See McClain v. Nicholson, supra. 

STRs are negative for complaints, findings, or treatment of any depressive disorder.  Post-service treatment records show a diagnosis of depressive disorder, with subsequent diagnoses of, and treatment for, PTSD.  What is needed in this case is competent medical evidence linking a depressive disorder to service or to a service-connected disability.  To that end, the Board notes that the Veteran's depression has been linked to his now service-connected PTSD in various VA treatment records, dating back to at least 2001, when the Veteran's diagnosis upon discharge in August 2001 was PTSD associated with depression.  

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  Thus, the Board, after having carefully reviewed the record, finds that the evidence is in relative equipoise as to whether the Veteran's depressive disorder is linked to depression.  

Accordingly, in resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is in relative equipoise, and will conclude that service connection for a depressive disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


III. Claim for Compensable Rating for Donor Site Scar of Left Thigh

The Veteran contends that he should be entitled to an initial compensable rating for the service-connected left thigh donor site scar.  

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

By May 2007 rating decision, the DRO granted service connection for a left thigh donor site scar, associated with the service-connected dermatofibrosarcoma, and assigned a 0 percent (non-compensable) disability rating, effective from February 24, 2006, pursuant to Diagnostic Code 7802 (for scars, other than on the head, face, or neck that are superficial and do not cause limitation of motion). 

Rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002, see 67 Fed. Reg. 49490-99 (July 31, 2002) and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008, although a Veteran may request evaluation under the new criteria.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim for service connection in 2005.  Therefore, the post-2002 and pre-October 2008 version of the schedular criteria is applicable as the Veteran has not requested evaluation under the revised criteria effective in 2008.

Under the applicable criteria, Diagnostic Code 7802 provides for a 10 percent rating for scars involving an area of 144 square inches or greater.  Diagnostic Code 7803 provides for a 10 percent rating for a scar that is superficial and unstable.  Under Diagnostic Code 7804 a 10 percent rating is warranted for a superficial scar that is painful on examination.  Under Diagnostic Code 7805, scars may be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7805.

Turning to the record, VA treatment records show that in July 2005, the Veteran was status post scalp excision of dermatofibrosarcoma protuberans in March 2005, and was worried about hair loss from the skin graft.  He complained of pruritis in the left anterior thigh where the skin graft was taken.  Examination of the left anterior thigh graft region showed that the skin was dry and scaly and the site was healing well.  In March 2006, the Veteran underwent an objective examination of the left anterior thigh which showed a well-healed skin graft harvest site.

On VA examination in January 2007, the donor skin graft site scar on the Veteran's left thigh anteriorly was noted to be 12 cm x 17 cm, pigmented, superficial, not deep, not elevated, smooth, and not attached or adherent to deep tissues.  There was no ulcer or breakdown of the scar, no edema, inflammation, or keloid formation, and no pain or tenderness or functional limitation caused by the scar.  The scar was noted to be stable and not scaly, and there was no disfigurement.  

VA treatment records show that in March 2008, examination showed that the Veteran's left anterior thigh exhibited a well-healed skin graft harvest site.  

In April 2011, the Veteran testified that his left thigh donor site scar was painful to touch and puffy, and that he had been given ointment for the scar, but the site was still bothering him.  He testified that the pain in his left thigh scar "comes and goes", and that the oil mixture he was given to put on the scar worked sometimes, but not all the time.  He described the scar as "wrinkled", but denied that it was attached to underlying tissue or muscle.  He reported occasionally tingling and numbness in the scar, and off and on sharp pain, and that the scar had always been that way since it healed.   

Considering the competent evidence of record, to include the Veteran's recent testimony, at which time he reported off and on sharp pain, and resolving all reasonable doubt in the Veteran's favor, the Board finds that an initial 10 percent rating is warranted for the service-connected donor site scar of the left thigh.  A rating in excess of 10 percent would only be warranted if there was limitation of the function which has not shown or alleged by the Veteran.  Thus, the evidence of record supports the assignment of no more than 10 percent, under Diagnostic Code 7804, for a scar residual of an injury to the lower lip. 



ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for dermatofibroma of the left leg is denied.

Service connection for a scar of the left leg is denied.

Service connection for a depressive disorder is granted.

An initial 10 percent rating for a donor site scar of the left thigh is granted, subject to the statutes and regulations governing the payment of monetary benefits



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


